 

 
 

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT

 

PULASKI COUNTY, ILLINOIS
THE PEOPLE OF THE STATE OF ) | LL [Ee
ILLINOIS, )

Platntitl JUN 222020

EPHANIE L. CRAIN
yg ne ress ) NO.-2020-CF-12--- «gaat ts Ca Court-First Judicial Court --
) Bytaski County, lilincis

ASHOOR RASHO, )

Defendant. ) .

ORDER FINDING DEFENDANT UNFIT TO STAND TRIAL AND REMANDING
DEFENDANT TO DEPARTMENT OF HUMAN SERVICES

THIS CAUSE having come before the Court of June 22, 2020, for a fitness hearing
pursuant to 725 ILCS 5/104-16, and the People of the State of Illinois being represented by the
Pulaski County State’s Attorney, and the defendant being present and represented by his
attorney, Mr. Patrick $. Duffy, and the Court having received and reviewed a written report of an
=xamination of the defendant prepared by Mr. JeSfrey Webb, M.A., L.C.P.C., and QM.EP. and
the parties having stipulated to the qualifications of Mr. Webb as an expert in the field of
psychology, and having further stipulated that if called as a witness, Mr. Webb would testify to
the contents of his report, and the Court having reviewed the pleadings of record, the law made
and provided for in such cases, and being otherwise fully advised in the premises,

THE COURT FINDS THAT:

A. It has jurisdiction of the parties hereto and the subject matter hereol.

B. The defendant is unfit to stand trial but there is a substantial probability that with

treatment, the defendant can be restored to fitness within a year,

Se
Bm.

Page 1 of 3

 
THEREFORE, IT IS HEREBY ORDERED THAT:

1. The defendant shall be immediately transferred to the custody of the Department of
Human Services.

2. The defendant shall undergo treatment for the purpose of making the defendant fit to
standtrial -

3. The defendant shall be provided a course of treatment designed to attain fitness, and a
treatment plan shall be created by the Departmnent of Human Services, and submitted to the Court
within thirty (30) days of this order.

4. Pursuant to 725 ILCS 5/104-17, the treatment plan shall include:

a. a diagnosis of the defendant's disability;

b. a description of the treatment goals with respect to rendering the defendant fit, a
specification of the proposed treatment modalities, and an estimated timetable for the
attainment of the goals; and,

c, an identification of the person in charge of supervising the defendant's treatment.

5. The treatment plan shall also address the issue and make recommendations as to the

least restrictive form of treatrnent therapeutically appropriate and consistent with the treatment

plan.
6. Pursuant to 725 ILCS 5/104-17(d), the Office of the Circuit Clerk of Pulaski County,

Illinois, shall provide the following to the Department of Human Services:
a. a certified copy of the order to undergo treatment;
b. the county and municipality in which the offense was committed; and
c. a copy of the arrest report, criminal charges, arrest record, jail record, and the

” ‘report prepared pursuant to 725 [LCS 5/104-15 (being Mr. Webb’s written report),

Page 2 of 3

La

 
 

7. This matter shall be set down for a status hearing on O- 3-20 ,
2020, at the hour of 9:00 a.m.

ENTERED this 22nd day of June, 2020.

—

LL go

“CIRCUIT JUDGE WILLIAM J. THURSTON

Page 3 of 3

 
Little Egypt Counseling
200 Evergreen Drive
Anna, IL 62906 (618) 614-3280

MENTAL HEALTH EVALUATION
06/03/2020

 

CLIENT: Ashoor Rasho
DOB: 06/06/1975
CURRENT AGE: 44 (at time of testing)

Fyaluation lnstrmmenis;
‘The Neurobebayioral Cognitive Status Examination (COGNISTAT)}
City of Hope Human Behavior Questionnaire .
Minnesota Multiphasic Personality Inventory-2 (MMPI-2)
. * (Correctional Interpretive Report)

# 6, a
a

Mir. Absoor Rasko is a 44 year old male who is presently incarcerated at Pulaski
County Detention Center in Ulin, Hlinois. Prior to his current incarceration, he had been
deiained by Immigration and Custom Enforcement (ICE), due to an uncertain status in his
US citizenship.

According to information obtained during interviews with the client and
questionnaire responses, Mr. Rasho and his family entered the United States as refugees
from fraq in 1979 and had initially resided in Texas, but had later moved to Iilinois. At
some point between the ages of 7 and 8 years old, and while stl living in Texas, Mr.
Rasho reports that he had been "bitten by a rat", which resulted in his hospitalization. He
states that during that time he was hospitalized for several days, but he eventually
recovered and retumed to his family. However, he says that after his return he was
"different and began ta experience extreme behavioral and emotional difficulties, such
as excessive hyperactivity, destructive behaviors, and he began engaging in impulsive
behaviors. These behaviors contributed to his first arrest at the age of 8 for curfew
violation and by the age of 12 he was sentenced to a juvenile detention facility where he
remained for 3 years. He reports that as an adult he was first incarcerated in an adult jail
when he was 17 and again when he was 18, then again when he was 20 and 21 on various
theft and burglary charges. In 1996, Mr. Rasho was convicted of robbery and, other than
a brief period of probation, he has been incarcerated or detained since that time. He stated
that he had once been discharged to a transitional facility in Dixon, Illinois, but that he
was "made to leave" and following a short stay with his brother in the Chicago area, he
had “out off my band" and bad went to Texas to see his orandmother. This eventually
restited in his return to custody and his ICE detention. It is during his detention that he

- abtairied-his-ctirrent charges: >< serrr  nn eee mn

 

 

 
EDUCATIONAL / OCCUPATIONAL / SOCIAL BACKGROUND

Mr. Rasho reports that he attended school up to the 8th grade, but due to
persistent behavioral difficulties he discontinued attending. It was not until the age of 25
while in prison, he says, that he learned to read and write and he continues to have some
deficits with reading and comprehension.

Mr. Rasho says that he has never really had a formal occupation due to his

. extensive periods: of incarceration: Reportedly-ke has-no-long-ierm driends. and he. has Tne ene ae nr eae

very little, if any, contact with his family. He states that he does not get along well with
other people and that even any social relationships that were formed in jail usually were
short lived and nearly always ended with some type of confrontational behavior.
Although he recognizes that personal interactions with others is anecessity within the
correctional! setting, he says that the vast majority of the tume he would prefer being dy

himself with very little contact with others.

COGNISTAT

Mr, Rasho was administered the Neurobehavioral Cognitive Status Examination
(COGNISTAT) in order to assess several key areas of cognition as an indication of his
mental fimctioning ability and degree of awareness. This examination measures the aa
fundamental areas of (1) Level of Consciousness, (2) Orientation, (3) Attention, 4)
Language, (5) Construct Abilities, (6) Memory, (7) Calculations and (8) Reasoning. All
of Mr. Rasho's assessment scores fell into a normal range except for Memory,
Calculations and the Reasoning subcategory of Similarities. While his low score on the
Calculation portion may be attributed to his lack of formal education, his slightly lower
than average results within the Mernory section may indicate some difficulties with his
immediate recall abilities. Most importantly, though, within the Reasoning category his
extremely low results in the Similarities subsection would seem to show that even though
he appears unable to comprehend abstract thoughts and ideas, his Fadgment seems to be
intact.

In general, then, his COGNISTAT profile indicates deficits in being able to

understand concepts which are-not presented in concrete terms. For example, according.

to his test results, Mr. Rasho would have difficulty carrying out mutli-level abstract tasks
such a5 troubleshooting a complex problem on his own, however if given smaller, step-
by-step instructions, he might be able to complete the task.

- MMPI -2 (Minnesota Multiphasic Personality Inventory -2) (Corectional Version)

The MMPI-2 consists of 567 true or false items that are statistically connected to
specific mental health symptoms, personality types or clusters of characteristics found
within certain mental health diagnoses as presented by the Diagnostic and Statistical
Manual of Mental Disorders (IV or 5). It is from these presenting symptoms that a formal
diagnoses is established. Although there are a wide variety of interpretive clusters and
combinations, the basic MMPI-2 is divided into 3 Validity Scales and 10 Clinical Scales.

~ The Validity Scales reflect the degree to which the person-answers-the-items consistently... 2.0.2...

indicating overall truthfulness, exaggerated responses, and underreported symptoms. The

fri DZ

 
 

"Their behavior is frequently unpredictable and socially inappropriate. They may
be preoccupied about and ruminate over abstract, theoretical issues, religion and
sexual themes. General apathy may permeate all of their behavior. Behavioral
regression, autistic thought processes, inappropriate affect and bizarre
associations may be seen. Difficulties in concentration and attention, memory
deficits and poor judgment are quite common,
These clients are severely and chronically maladjusted even if they are not

-- actively psychotic- They are suspicious and distrustful_of others and have poor
social skills. They generally feel apathetic, socially isolated and withdrawn.”

CONCLUSIONS and SUGGESTED TREATMENT APPROACHES:

Mr. Rasho appears to be heavily invested in both his-physical and mental
difficulties as a means of helping to explain his behavior. Albeit, those problems do exist
according to testing results and he does not seem to be malingering. At the same time,
his evaluations indicate that he may greatly exaggerate his negative pathology as @ means
of manipulation. Overall, the validity of his self reported history is questionable, but
undeniably pathologic.

In the past, he has béen diagnosed with a wide variety of psychiatric disorders and
has also been prescribed several medications for the symptoms of these conditions. He
states that he has taken mental health medication since his childhood for behavioral
issues, mood disorder, impulsivity, anxiety or psychotic symptoms. As far as It is Known,
he has been compliant with taking these and has had no reported period of extended
refusal.
The results, then, of current testing and historical information indicates that Mr.
Rasho does have an ongoing mental health issue and that he may have several concurrent
diagnoses which increase or decline at various times. Diagnostically, his major deficit
appears to be a psychotic state, but it is unclear exactly how deep of a deficit this 1s due to
the implied over exaggerations within the testing. A coexisting Antisocial Personality
Disorder is excluded by the presence of any psychosis {in accordance with DSM 5
criteria). Therefore, his difficulties interacting with others, relationship issues and
disregard for gociétal rules are regarded as concurrent symptoms: of psychosis. Likewise, .
nis mood fluctuations, anxiety and depression may also be encompassed within that
realm. mo
In regard to treatment, it is clear that Mr. Rasho requires a treatment program
consisting of ongoing administration of medication in combination with counseling and
behavioral therapies. However, because of his difficulties in relating to others, expressed
paranoia, and lack of empathy for others, it is doubtful that he would benefit from any
type of structured group therapy at this time and would likely benefit the most from
routinely scheduled individual counseling. However, the focus of this counseling could
be directed toward building relationship skills and social coping mechanisms that could
lead to increased socialization. The ultimate goal of this would be a gradual transition to
meaningful participation within a Group Therapy treatment environment. ,

 
Clinical Scales are a reflection of psychiatric symptoms that are also endorsed by persons
who fall within a certain mental diagnosis.

The MMPI-2 may be administered and scored manually or by copyrighted
computer applications. In the case of Mr. Rasho, the items were presented by computer
due to time constraints. Additionally, this provided a strictly objective interpretation of
the results.

According to the findings of these results, in general, the test results were

~ considered to-be invalid for clearly interpreting the findings mio.a cluster. ofsymptoms. 00... .

that would provide a precise diagnostic picture. Specifically, the results stated :

“The client responded to the MMPI-2 items in an exaggerated manner, endorsing
p gg g
a variety of inconsistent symptoms and attitudes”.

“While this results in a significant elevation on the F(B) (fake bad) scale, it may
cleq be seen as a reflection of anger, depression, disorganization, confusion,
disorientation, unusual thinking and interpersonal difficulties. However, his
elevation on the Pa (Paranoia} Scale and the Sc (Schizophrenia) Scale indicate ~
ihat he apparently holds some unusual beliefs that appear to be disconnected from
reality. Additionally, his high score on the PSYC (Psychoticism) Scale suggests
that he often feels alienated from others and might experience unusual symptoms
such as delusional beliefs, circumstantial and tangential thinking, and loose

associations."

"Tamates with this MMPI-2 pattern tend to have highly disrupted interpersonal
relationships. They are usually so preoccupied with their own psychological
problems that they are alienated from other people. Mistrust is Rkely to be a
central theme in their adjustment problems. C orrectional residents who
persistently obtain this type of exaggerated MIMPI-2 pattern tend to be quite
disturbed and to exhibit a pattern of chronic psychological maladjustment”.
Many individuals with this MMPI-2 pattern are presenting an unusually large
number of psychological symptoms in order to draw attention to the need they

fSel for immediate psychological help. some individuals with-this exaggerated...

profile are experiencing serious psychological probiems in the form of identity °
confusion, distortion of their self-concept and difficulty understanding what ts
going on around them".

With respect to specific MMPI-2 codetypes (paired scale elevations). Mr. Rasho's
resulting codetype of 8-6/6-8 is presented by Green (1990) with the following
descriptors:

"Clients with 6-8/8-6 codetypes are likely to evidence a thought disorder with
paranoid features as in paranoid schizophrenia. Systematized delusions may be
present. Such individuals express significant personal stress through their
complaints of tension, anxiety, Worry, depression and so on. They are socially

~ixolated’and withdrawn. Any:social relationship thatihey.do maintain will be...
tinged with resentment, suspiciousness and hostility."

f ae.
py aT °
eee ~

be

 
 

DIAGNOSTIC IMPRESSION:
‘ Schizophrenia, unspecified

R/O Schizoaffective Disorder

\

dy WW \o — oehehe

J effre Webb, MLA., Licensed Clinical Professional Counselor
Qualified Mental Health Professional

#

I
x
ye
OF

 
